Opinion issued October 23, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00491-CV
____________

BARBARA C. WIGRYS, Appellant

V.

GLENN R. WIGRYS, SR., Appellee




On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2007-63385




MEMORANDUM OPINION
          The Court today considered the parties’ joint motion for voluntary dismissal. 
We grant the motion as follows.  We ORDER that:
          (1)     the trial court’s judgment is set aside without regard to the merits. Tex.
R. App. P. 42.1(a)(2)(B);
 
          (2)     the case is remanded to the trial court with instructions to render
judgment in accordance with the settlement agreement;
 
          (3)     all other pending motions are overruled as moot.
 
          (4)     the Clerk of this Court is directed to issue mandate 10 days after the date
of this opinion;  Tex. R. App. P. 18.1; and
 
          (5)     the parties shall the costs they incurred by reason of this appeal.  Tex.
R. App. P. 42.1(d).

                                                   PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.